Citation Nr: 0726437	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and from August 1950 to March 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
chronic pulmonary disorder to include bronchitis and 
pulmonary fibrosis was not present in service or otherwise 
related to service. 


CONCLUSION OF LAW

Chronic pulmonary disorder to include bronchitis and 
pulmonary fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that his pulmonary disorder is due to his 
service in the Panama Canal where he was exposed to gases and 
dust. 

A January 1954 service medical record noted a diagnosis of 
strongyloidiasis which was noted to have occurred in the line 
of duty.  However, the November 1945 and March 1954 
separation examination noted "Normal" evaluations of the 
lungs.

An April 1954 letter from the Puerto Rico Department of 
Health noted that the veteran was a patient at the 
Antituberculotic Hospital of Mayaguez on April 2, 1954.  
During a February 1955 VA examination, the veteran stated 
that, for the last five months, he had suffered from coughing 
and yellowish sputum in the mornings.  The examiner diagnosed 
the veteran with chronic bronchitis but noted that there was 
no prior history of bronchitis, asthma, or pneumonia.  A 
March 1955 VA examination also diagnosed the veteran with 
chronic bronchitis.  In January 1958, a VA examiner was asked 
to interpret the veteran's induction and separation x-ray 
films.  The examiner stated that the induction films dated 
June 1943 and August 1950 as well as the separation films 
dated November 1945 and March 1954 failed to reveal any 
evidence of pulmonary disease. 

In June 1980, a private medical physician submitted a 
statement noting that he was treating the veteran for acute 
shortness of breath and that the initial evaluation revealed 
a fibrotic area in the left superior lobe resulting from a 
phymatosis process developed while in service.  In October 
2001, the Board remanded the issue for a VA medical 
examination.  In February 2002, the veteran underwent a VA 
examination.  The examiner stated that there was no evidence 
of chronic active pulmonary tuberculosis but noted that the 
veteran did suffer from chronic obstructive pulmonary disease 
of non specific etiology.  However, the examiner did not 
address whether the veteran's pulmonary disorder was related 
to his military service.  Therefore, in April 2006, the Board 
remanded the issue for another VA examination.  In June 2006, 
the veteran underwent a second VA examination.  The examiner 
stated that "[a]fter review of all available medical 
evidences [sic], it is not at least as likely as not, that 
the veteran's current pulmonary condition, chronic 
bronchitis, was initially manifested during service, not 
related to such service.  Medical evidence review shows that 
veteran's [sic] presented respiratory complaint for the first 
time on the C&P respiratory examination dated February 10, 
1955 when diagnosis of chronic bronchitis was made." 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The June 1980 statement does 
not sufficiently address causation and is not as probative as 
the VA examination for several reasons.  First, there is no 
evidence that the private physician reviewed the veteran's 
claim's file.  Second, the examiner does not provide any 
rationale based upon medical principles on how the diagnosis 
was determined.  It appears that the statement may be no more 
than a recitation of medical history as provided by the 
veteran, rather than an informed medical opinion concerning 
etiology of the disability.  

The 2006 VA examination and opinion, however, has greater 
probative value because it was based on a review of the 
claim's file and supported by sound rationale.  In arriving 
at the opinion, the examiner referred to specific evidence 
contained in the claim's folder to support the diagnosis and 
opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (observing that "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches," and "as is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has a chronic pulmonary 
disorder that was present in or related to his active 
service.  There is no reasonable doubt to be resolved, and 
service connection for chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Nov. 2001, Feb. 2004, Apr. 2005, Apr. 2006).  
In an April 2006 letter, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded a VA examination.  Hence, VA has fulfilled 
its duty to assist the appellant in the development of his 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


